
	

113 HR 4352 IH: Flood Insurance Integrity Act of 2014
U.S. House of Representatives
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4352
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2014
			Mr. Bilirakis (for himself, Mr. Jolly, Ms. Castor of Florida, Mr. Palazzo, Mr. Marino, and Mr. Rooney) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the Government Accountability Office to conduct periodic reviews of the flood insurance
			 rates and flood insurance rate maps under the national flood insurance
			 program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Flood Insurance Integrity Act of 2014.
		2.GAO reviews regarding flood insurance rates and rate maps
			(a)Periodic review of rate tablesDuring the 6-month period that begins 12 months after the date of the enactment of this Act and
			 every 4 years thereafter, the Comptroller General of the United States
			 shall conduct a review of the rate tables established by the Federal
			 Emergency Management Agency for carrying out the national flood insurance
			 program under the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et
			 seq.) and in effect at the time of such review, and shall make a
			 determination of whether—
				(1)the chargeable premium rates for flood insurance coverage determined by such tables are actuarially
			 sound, based on standard actuarial practices used in the private sector;
			 and
				(2)such chargeable premium rates are sufficient to ensure the long-term financial sustainability of
			 the national flood insurance program.
				(b)Annual review of mapping process and rate mapsDuring the 6-month period referred to in subsection (a) and annually thereafter, the Comptroller
			 General, in consultation with the United States Geological Survey of the
			 Department of the Interior, shall conduct a review of the process in
			 effect at the time of such review for establishing and updating flood
			 insurance rate maps under the national flood insurance program and shall
			 make a determination of the degree of accuracy of such mapping process.
			(c)ReportsFor each review conducted pursuant to subsection (a) or (b), the Comptroller General shall submit
			 to the Congress a report describing the results of the review and the
			 determinations made pursuant to the review.
			
